—Judgment unanimously affirmed. Memorandum: In view of the evidence at trial and the relative strength of conflicting inferences that may be drawn therefrom, we conclude that the verdict finding defendant guilty of attempted burglary in the first degree is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). We have reviewed the remaining contentions raised in defendant’s pro se supplemental brief and conclude that they are without merit. (Appeal from Judgment of Monroe County Court, Connell, J. — Robbery, 1st Degree.) Present— Pine, J. P., Hayes, Kehoe and Lawton, JJ.